In re Wright, Henry;—Plaintiff; Applying For Writ of Mandamus and/or Writ of Prohibition, Parish of Orleans, Criminal District Court Div. C, No. 242-149.
Relator represents that the district court has failed to act timely on a motion to correct illegal sentence and memorandum in support filed on or about January 2013. If relator’s representation is correct, the district court is ordered to consider and act on the motion. If relator’s representation is incorrect, the district court is ordered to accept, file and act *1104upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.